Exhibit 13.0 2008 Annual Report to Shareholders TABLE OF CONTENTS Page President's Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Report of Independent Registered Public Accounting Firm 12 Consolidated Balance Sheets 13 Consolidated Statements of Operations 14 Consolidated Statements of Comprehensive Income 15 Consolidated Statements of Changes in Stockholders' Equity 16 Consolidated Statements of Cash Flows 17 Notes to Consolidated Financial Statements 19 Market Price of Home Federal Bancorp, Inc. Common Shares and Related Shareholder Matters 56 Directors and Executive Officers 57 Banking Locations 57 PRESIDENT'S LETTER TO SHAREHOLDERS To our
